Citation Nr: 1228253	
Decision Date: 08/16/12    Archive Date: 08/21/12

DOCKET NO.  09-31 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a seizure disorder.


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel



INTRODUCTION

The Veteran served on active duty from January to June 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a July 2008 rating action of the Philadelphia, Pennsylvania, Regional Office (RO), which denied entitlement to service connection for a seizure disorder.

An August 2012 review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As for the service connection claim for a seizure disorder, the Board finds that additional development is necessary before a decision on the merits of the claim can be reached.   

A brief review of the facts reflects that the Veteran's service treatment records include an October 1967 pre-enlistment examination report which failed to reveal a pre-existing seizure disorder or history of seizures and reflected that neurological evaluation was normal.  A notation of a history of nervous spells in the past, not occurring during the past year, was made by the examiner.  It was noted that upon psychiatric consultation, it was felt that the Veteran was qualified with no significant psychiatric symptomatology.  Subjectively, the Veteran denied having a history of nervous trouble, epilepsy, or fits.  

In February 1968, the Veteran was seen for a possible nervous problem assessed as mild anxiety.  The file contains a May 1968 neurology report indicating that the Veteran was seen with a history of having spells since age 4 or 5.  He indicates that the spells were manifested by a scared feeling and convulsions, with a drowsy feeling thereafter.  The report indicated that these used to occur twice a day, but had decreased with hypnotic treatment and the medication Phenobarbital received from an osteopath.  Neurological examination was normal.  The impression was that the Veteran had psychoneurotic reaction with anxiety and dissassociative spells.  The examiner doubted the presence of a convulsive disorder as an EEG had revealed no paroxysmal activity.  A treatment trial of Dilantin was started.  The doctor also indicated that a statement from a local physician had been reviewed in conjunction with the Veteran's condition.  

The file includes an April 1968 private medical statement of Dr. R.R.M. (as referenced above).  The doctor indicated that he first saw the Veteran in April 1968 at the age of 14, with primary complaints of seizures accompanied by loss of consciousness.  The report indicated that according to the Veteran's parents encephalograms had revealed no pathology.  The doctor stated that the seizures were controlled through the use of Phenobarbital, and that no attacks had occurred for a period of several years until the Veteran was inducted into service.  

In June 1968, the Veteran underwent a medical evaluation for purposes of fitness and discharge.  The history again indicated that the Veteran reported having frequent spells since the age of 4 or 5 and that these were later treated by a private physician with hypnosis and Phenobarbital.  The report reflected that the problem was well-controlled until the Veteran entered service, at which time the spells became worse and the Veteran complained of having a scared feeling all of the time.  The examiner indicated that the Veteran's history included indications of clonic-tonic motions and tongue biting in conjunction with his spells.  The report indicated that numerous studies were undertaken including X-ray films of the skull, serology, and an electroencephalogram, all of which were negative.  It was noted that the Veteran had been put on a program of Dilantin therapy, which had substantially improved the condition.  The report reflects review of the April 1968 letter from the Veteran's physician.  The examiner concluded that the Veteran had a convulsive disorder in childhood, rendering him unfit for further duty.  It was opined that the condition existed prior to service and discharge was recommended.  Final diagnoses of convulsive disorder and situational reaction of young adulthood were made. 

A medical board report issued in mid-June 1968 reflects that a recommendation to discharge the Veteran's for lack of fitness due to a neurological condition was approved.  The report reflects that the pertinent diagnoses were convulsive disorder and situational reaction of young adulthood, both of which were determined to have existed prior to service, and which were not permanently aggravated by service (as designated by X marks in the applicable boxes).  The Veteran was discharged from service in late June 1968.  

The Veteran also provided a time-line of his medical history from 1963 to 2008.  He indicated that he blacked out and was treated by Dr. R.R.M. in 1963, at which time Phenobarbital was prescribed.  The Veteran reported that he blacked out in 1964 and twice in 1968, during military service.  The Veteran reported experiencing seizures in August, October and December of 1969, and not thereafter until 1994.  The record shows that from 1995, forward, the Veteran suffered from seizure episodes about every year or two, with numerous episodes occurring in 2006 and 2008, and several episodes occurring in March 2008.  Also offered for the file were private medical records documenting some of his post-service seizure episodes occurring in June 1995, June 1996, and April 2000.  

In a statement dated in June 2008, the Veteran indicated that he was on medication for seizures at the time of his service enlistment and maintains that the Air Force was aware of his condition at that time and was not concerned about his medicine.  He reported that the seizures started about 6 weeks into his military service, and mentioned that he had previously not had any seizures for several years prior to service.  Accordingly, the issues raised and requiring clarification in this case include whether a seizure disorder existed prior to service and was aggravated therein or is otherwise due to service; and whether a seizure disorder was incurred in service or during the first post-service year, or is otherwise etiologically related to service, such as by virtue of continuity of symptoms.  

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.  To rebut the presumption of sound condition under section 1111 for conditions not noted at entrance to service, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-03 (July 16, 2003).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306(b).  

Concerning clear and unmistakable evidence that the disease or injury was not aggravated by service, the second step necessary to rebut the presumption of soundness, a lack of aggravation may be shown by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  See Wagner v. Principi, 370 F.3d 1089, 1094-1096 (Fed. Cir. 2004); 38 U.S.C.A. § 1153.  Clear and unmistakable evidence is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than clear and unmistakable evidence).  Where the government fails to rebut the presumption of soundness under section 1111, the Veteran's claim must be considered one for service incurrence or direct service connection.  See Wagner, 370 F.3d at 1094-1096 (indicating that, in cases where the presumption of soundness cannot be rebutted, the effect is that claims for service connection based on aggravation are converted into claims for service connection based on service incurrence).

Certain diseases, to include epilepsies, may be presumed to have been incurred in service when manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  

As indicated above, the evidence in this case includes a June 1968 medical board report reflecting that the Veteran's pertinent diagnoses were convulsive disorder and situational reaction of young adulthood, both of which were determined to have existed prior to service, and which were not permanently aggravated by service; a recommendation to discharge the Veteran's for lack of fitness due to a neurological condition was approved.  

Recent case law issued by the U.S. Court of Appeals for Veterans Claims (Court), pertains to the rebuttal of the aggravation prong of the presumption of soundness.  Horn v. Shinseki, No. 10-0853 (U.S. Vet. App. June 21, 2012).  In the Horn case, the Court found that an unexplained "X" in a box on a form in a medical examination board report, alone, as was essentially the designation made in the June 1968 medical board report, cannot constitute clear and unmistakable evidence of a lack of aggravation under 38 U.S.C. § 1111, as such designation contains no analysis or medical explanation to accompany its conclusion and thus "falls woefully short of clear and unmistakable evidence."  Citing to the case of Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), the Court emphasized that the need for fully articulated, sound reasons for a medical conclusion are "at their zenith" when VA attempts to carry its burden of rebutting either prong of the presumption of soundness by clear and unmistakable evidence.  The Court recommended several options to prove a lack of aggravation in these circumstances including (1) obtaining an opinion from a VA physician when a veteran is discharged from service for medical reasons; and (2) soliciting a post-service medical opinion that discusses "the character of the particular injury or disease." 

Under the duty to assist, a medical examination or medical opinion is considered necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent medical evidence of a currently diagnosed disability or persistent or recurrent symptoms of a disability; (2) establishes that the Veteran suffered an event, injury, or disease in service; and (3) indicates that the claimed disability or symptoms may be associated with an established event, injury or disease in service or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); See Charles v. Principi, 16 Vet. App. 370 (2002) (Observing that under 38 U.S.C.A. § 5103A(d)(2), VA was to provide a medical examination as "necessary to make a decision on a claim, where the evidence of record, taking into consideration all information and lay or medical evidence [including statements of the claimant]; contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; and indicates that the disability or symptoms may be associated with the claimant's active military, naval, or air service; but does not contain sufficient medical evidence for the [VA] to make a decision on the claim."). 

In light of the evidence currently on file and the holding in the Horn case summarized above, the Board believes that an examination would be helpful in this case before a final determination of the pending claim is made.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be contacted and asked to identify any relevant medical treatment records, from either private or VA facilities, which pertain to his service connection claim for seizures.  Appropriate steps should be taken to obtain any identified records not already on file.

A search for any VA records relating to the Veteran should be made and the disposition of such search annotated for the file.  Any available VA records should be associated with the claims folder.  

2.  The RO/AMC shall arrange for the Veteran to undergo an appropriate VA examination to determine the nature, extent, onset, and etiology of his claimed seizure disorder.  The claims file, to include a complete copy of this remand, shall be made available to the examiner in conjunction with conducting the examination of the Veteran.  The examiner shall annotate the report to reflect that review of the claims file was undertaken.  A discussion of the Veteran's lay history and symptomatology of his claimed condition as well as the pertinent medical history shall also be included (the examiner is advised that the Veteran is generally considered competent to report symptoms of which he has personal knowledge).  All appropriate tests or studies should be accomplished, and all clinical findings shall be reported in detail.  The examiner's report shall also address the following matters:

a.  The examiner shall clearly identify (by diagnosis) whether the Veteran has a currently manifested seizure/neurological disorder.

b.  The examiner is also requested to address the following questions: Is it clear that the Veteran had a seizure disorder prior to his service enlistment in January 1968?  

c.  If the Veteran did have a seizure disorder prior to his service enlistment in January 1968, is it clear that such condition was aggravated (permanently worsened) during, or as a result of, the Veteran's period of military service?

If there was an aggravation (permanent worsening) of the Veteran's preexisting seizure disorder during, or as a result of, his period of military service, is it clear that the aggravation was due to the natural progress of that condition?

d.  If it is not clear that the Veteran had a seizure disorder prior to his service enlistment in January 1968, did a seizure/neurological disorder have its onset during service; OR,

Was a seizure/neurological disorder caused by or related to any incident or event of service; OR,

Was a seizure/neurological disorder manifested within one year after the Veteran's discharge from service in June 1968?

In all conclusions, it is essential that any examiner providing an opinion also give a complete explanation and discussion supporting that opinion.
	
In any opinion and supporting explanation cannot be provided without invoking processes relating to guesses or judgment based upon mere conjecture, the examiner should clearly and specifically so specify in the report, and explain this is so.  In this regard, if the examiner concludes that there is insufficient information to provide an etiological opinion without resorting to speculation, the examiner should state whether the inability to provide a definitive opinion was due to the need for further information (with said needed information identified) or because the limits of medical knowledge had been exhausted regarding the medical issue at hand.

3.  After undertaking any other development it deems necessary, the RO should review the entire record and readjudicate the Veteran's service connection claim on appeal, to include consideration of all evidence added to the file since the issuance of the SSOC in April 2012.  Adjudication of the claim should reflect consideration of the theories of direct service connection and aggravation of a pre-service condition.  If the claim is denied, the RO should provide the Veteran and his agent with a supplemental statement of the case (SSOC) and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655 (2011).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


